             Case: 21-01021      Doc: 50    Filed: 06/02/21   Page: 1 of 28



Dated: June 2, 2021
The following is ORDERED:




                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

In re:                                       )
                                             )
Chesapeake Energy Corporation,               )    In the United States Bankruptcy Court
et al.,                                      )    for the Southern District of Texas
                            Debtors.         )    Case No. 20-33233
                                             )    Ch. 11
                                             )
                                             )    Jointly Administered
CTF, Ltd., Ronald E. and Judy L.             )
Carlton, Richard A. and Catherine A.         )
Carlton, Bruce D. and Catherine B.           )
Carlton, and Lawrence J. Fechko,             )
                                             )
                            Plaintiffs,      )
                                             )
v.                                           )     Adv. No. 21-01021-JDL
                                             )
Encino Energy, L.L.C., and Encino           )
Acquisition Partners, L.L.C.,               )
                                            )
                            Defendants,      )
                                             )
v.                                           )
                                             )
Encino Energy, L.L.C. and Encino             )
Acquisition Partners, L.LC.,                 )
                                             )
                    Third-Party Plaintiffs, )
               Case: 21-01021       Doc: 50      Filed: 06/02/21     Page: 2 of 28




                                                 )
v.                                                )
                                                 )
Chesapeake Exploration, L.L.C.,                  )
Chesapeake Appalachia, L.L.C.,                   )
CHK Utica, L.L.C., MC Mineral Co.,                )
L.L.C., Chesapeake Plan Development               )
Co., L.LC., Chesapeake Energy                     )
Marketing, LLC., Chesapeake Royalty,              )
L.L.C., and MidCon Compression, LLC.,            )
                                                 )
               Third-Party Defendants.            )



       ORDER GRANTING IN PART MOTION TO ABSTAIN, SEVER AND REMAND
            CASE AND GRANTING IN PART MOTION TO TRANSFER

                                         I. Introduction

       In this drawn-out jurisdictional chess match,1 Plaintiffs, royalty and mineral interest

owners and lessors of oil and gas leases, seek to have their claims for breach of those leases

against the assignee of the lessees remanded back to state court for trial. In the state court the

assignee, Encino Energy, L.L.C. (“Encino”), has asserted a third-party claim for indemnification

from its assignor of the leases, Chesapeake Energy Corporation (“Chesapeake”),2 for any amount

for which it might be adjudged liable to the Plaintiffs. Chesapeake filed bankruptcy under Chapter

11 in the United States Bankruptcy Court for the Southern District of Texas in June 2020 and

confirmed its Chapter 11 Plan of Reorganization on January 16, 2021. On March 3, 2021, pursuant

to 28 U.S.C. § 1452(a), Chesapeake filed its Notice of Removal affecting removal of the state court


       1
        Litigation between the parties started in the District Court of Beaver County, Oklahoma.
Chesapeake and/or Encino unsuccessfully sought to remove the state court litigation to the United
States District Court for the Western District of Oklahoma, the United States District Court for the
Northern District of Ohio, and, challenging personal jurisdiction, sought extraordinary relief from
the Oklahoma Supreme Court. The Supreme Court found that the District Court of Beaver County
had personal jurisdiction in the case. Encino Energy, L.L.C. et al v. The Honorable Jon Parsley,
Supreme Court of Oklahoma, Case No. 118,690.
       2
        Unless otherwise specified, “Chesapeake” refers individually and collectively to the eight
Debtors/Defendants named in the above case style.

                                                 2
               Case: 21-01021        Doc: 50      Filed: 06/02/21      Page: 3 of 28




action, including the Plaintiffs’ claims against the assignee and the assignee’s third-party claims

against Chesapeake, to this Court in order to have this Court transfer the case to the United States

District Court for the Southern District of Texas. [Doc. 1].

       Chesapeake and Encino argue that this Court has jurisdiction over the State Court action

because the Plaintiffs’ claims against Encino and Encino’s third-party claims against Chesapeake

are related to the administration of Chesapeake’s bankruptcy case. Chesapeake also seeks

transfer of this case to the Southern District of Texas where Chesapeake’s bankruptcy is pending.

In response, Plaintiffs assert that the Federal Courts lack jurisdiction over the state law claims

made by them against Encino arguing the claims are not related to the administration of the

Chesapeake bankruptcy by virtue of Encino’s claims for indemnification against Chesapeake. As

an alternative to remanding the entire case to State Court, Plaintiffs ask the Court to sever their

action against Encino and remand its claims against Encino so it can proceed to trial.

       Before the Court for consideration are four pleadings of the parties addressing

Chesapeake’s seeking transfer of venue:

       1. Chesapeake’s Third-Party Defendants’ Amended Motion for Entry of an Order

Transferring Venue to the United States Bankruptcy Court for the Southern District of Texas [Doc.

15]:

       2. Plaintiffs’ Response in Opposition to Third-Party Defendants’ Amended Motion for Entry

of an Order Transferring venue to the United States Bankruptcy Court for the Southern District of

Texas [Doc. 29];

       3. Chesapeake’s Reply in Support of its Motion to Transfer to the Houston Bankruptcy

Court [Doc. 34]; and

       4. Plaintiffs’ Corrected Response in Opposition to Third-Party Defendants’ Amended Motion

for Entry of an Order Transferring Venue to the United States District Court for the Southern District



                                                  3
                Case: 21-01021        Doc: 50      Filed: 06/02/21      Page: 4 of 28




of Texas [Doc 35].

        There are five pleadings related to the Plaintiffs’ motion seeking remand of the case (or

severing part of it) back to the State Court:

        1. Plaintiffs’ Combined Motion to Abstain, Sever, and Remand (the “Motion”) [Doc. 16];

        2. Plaintiffs’ Supplement to Plaintiffs’ Combined Motion to Abstain, Sever, and Remand

[Doc. 17];

        3. Encino’s Response to Plaintiffs’ Combined Motion to Abstain, Sever, and Remand (the

“Response”) [Doc. 31];

        4. Chesapeake’s Opposition to Plaintiff’s’ Combined Motion to Abstain, Sever, and Remand

(the “Opposition”) [Doc. 32]; and

        5.   Reply in Support of Plaintiffs’ Combined Motion to Abstain, Sever and Remand

(“Plaintiff’s Reply”) [Doc. 33].

                                           II. Background

        1. The Plaintiffs are Ohio mineral owners that entered into oil and gas leases with

Oklahoma-based Chesapeake in 2011. The leases gave Chesapeake the right to produce and sell

oil and gas from the Plaintiffs’ land. In exchange, Plaintiffs receive a royalty interest in the oil and

gas produced and sold under leases. Chesapeake operated the wells drilled under the leases until

2018 when it assigned the leases to non-debtor Encino through its affiliates Encino Acquisition

Partners, LLC, and BAP Ohio, LLC, (unless otherwise specified, collectively and individually

referred to as “Encino”). The leases provided that with the consent of the lessors (here the

Plaintiffs) the leases were assignable, but the assignor, here Chesapeake, remained liable for any

breach notwithstanding the assignment.

        2. In late 2017 and early 2018, Plaintiffs gave Chesapeake notice that it was underpaying

royalties owed them under the leases, and that as a result the Leases were subject to termination.



                                                   4
                Case: 21-01021     Doc: 50     Filed: 06/02/21     Page: 5 of 28




On December 19, 2018, Plaintiffs filed suit for breach of the Leases against both Chesapeake and

Encino in the District Court of Beaver County, Oklahoma (“Original Action”).3

       3. On June 28, 2020, Chesapeake filed a voluntary petition for relief under Chapter 11 of

the Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas.4

As a result of the bankruptcy, the state court action against Chesapeake was stayed; however, on

August 27, 2020, the State Court ordered the case “severed,” restyled it with only Encino as a

defendant and permitted the Plaintiffs to proceed with their claims against Encino (the “Severed

Action”).5 In granting severance, the state court recognized the continuing application of the

automatic stay of the original litigation against Chesapeake which remained pending after the

severance order as to Encino.

       4. On February 9, 2021, Chesapeake emerged from bankruptcy. On February 26, 2021,

Chesapeake removed the Original Action, in which it was a defendant, to this Court.6

       5. On or about March 2, 2021, Encino filed an Answer and Third-Party Petition in the

Severed Action against Chesapeake, naming as third-party defendants the eight newly-

reorganized Chesapeake entities seeking indemnification for any liability under the Leases for

which Encino might be adjudged liable to the Plaintiffs. Encino’s Third-Party Petition was based

on “indemnity obligations” that the newly reorganized Chesapeake entities allegedly assumed in


       3
         CTF, Ltd., Judy L. Carlton, Richard A. and Catherine A. Carlton, Bruce D. and Catherine
B. Carlton, and Lawrence J. Fechko v. Chesapeake Exploration, et al., Case No. CJ-2018-00026.
That case as been removed to this Court
       4
           Case No. 20-33233.
       5
         CTF, Ltd., et al. v. Encino Energy, L.L.C. et al., Case No. CJ-2018-00026-A (referred to
herein as the “Severed Action”).
       6
           See Notice of Removal, Case No. 21-01019 [Doc.1]. The Bankruptcy Court in Houston
had by order extended the 90 day period by which a state court case pending as of the date of the
filing of the petition bankruptcy is required to be removed. Fed.R.Bankr.P. 9027. Chesapeake’s
Notice of Removal was therefore timely. The Plaintiffs have not contested Chesapeake’s removal
of the “Original Action” against Chesapeake.

                                               5
                 Case: 21-01021        Doc: 50     Filed: 06/02/21    Page: 6 of 28




the “bankruptcy plan of reorganization, which was confirmed by entry of the confirmation order on

January 16, 2021.”7

        6. In the Severed Action remaining in State Court, on March 3, 2021, the Plaintiffs mailed

to the State Court their Emergency Motion to Sever and Stay Third-Party-Petition and for Entry of

Proposed Scheduling Order which sought the State Court to let Plaintiffs’ claims against Encino

only proceed to trial. Apparently unbeknownst to Plaintiffs, on the same day, March 3, 2021,

Chesapeake filed the Notice of Removal in this case. On March 23, 2021, the Plaintiffs’ Motion to

Sever and Stay Third-Party Petition came on for hearing in the State Court. The judge concluded

that because of the Notice of Removal filed by Chesapeake on March 3, 2021, it lacked jurisdiction

to consider Plaintiffs’ Emergency Motion to Sever which would permit Plaintiffs to proceed only

against defendant Encino.8

                                            III. Discussion

       A. Motion to Remand v. Motion to Transfer

       As stated above, there are two separate motions before the Court: a motion to transfer

venue pursuant to 28 U.S.C. §§ 1412 and 1404 filed by Chesapeake and (2) a motion by Plaintiffs

for abstention, severance and/remand pursuant to 28 U.S.C. § 1452(a). When a court is presented

with both a motion to transfer venue and a motion to abstain and/or remand, it must decide which

one to consider first. Courts are divided on the issue. Some courts hold that the bankruptcy court

in which the bankruptcy is pending (usually referred to as the “home-court”) is in the best position

to determine the issues underlying motions to abstain or remand. See, e.g. Aztec Industries, Inc.

v. Standard Oil Co., (In re Aztec Industries, Inc.), 84 B.R. 464, 467-68 (Bankr. N.D. Ohio 1987);

Kinney Systems, Inc. v. Intermet Realty Partnership (In re Convent Guardian Corp.), 75 B.R. 346,


       7
           [Doc. 1-5, Third-Party Petition at ¶ 13].
       8
           Transcript of March 23, 2021 hearing, [Doc. 17, pg. 18).

                                                   6
               Case: 21-01021        Doc: 50      Filed: 06/02/21      Page: 7 of 28




347 (Bankr. E.D. Pa. 1987). The cases which hold that the court should transfer a removed case

to the “home” bankruptcy court for a decision on abstention or remand are often referred to as

employing the “conduit” theory because they treat the local bankruptcy court as a mere conduit with

little role in determining where the removed lawsuit should be heard. Frelin v. Oakwood Homes

Corp., 292 B.R. 369, 379 (Bankr. E.D. Ark. 2003) (but holding that a motion to remand should be

decided first). These courts argue that the “home-court” is “more familiar with the pending

bankruptcy case and what may be required for its efficient administration.”

       Another line of case law holds that the bankruptcy court to which the state court lawsuit is

removed (“the local bankruptcy court”) has the right to, and should, decide a pending motion to

abstain or remand before determining whether venue is proper in the home bankruptcy court.

Work/Family Directions, Inc. v. Children’s Discovery Centers, Inc., 223 B.R. 40 (1st Cir. BAP 1998)

(“This Court should decide the jurisdictional issues raised.... If there is a jurisdictional defect and

the parties and the action are not properly before the Court, any action taken by the [transferee]

Court would be void,”) (citing Aztec Industries, Inc., 84 B.R. at 467); Frelin, 292 B.R. at 379; In re

Scanware, Inc., 411 B.R. 889 (Bankr. S.D. Ga. 2009); Gabel v. Engra, Inc. (In re Engra, Inc.),86

B.R. 890, 893 (S.D. Tex. 1988); Work/Family Directions, Inc. v. Children’s Discovery Centers, Inc.

(In re Santa Clara County Child Care Consortium), 223 B.R. 40, 44 (1st Cir. BAP 1998) (“When

presented with a motion to remand a proceeding which has been removed from the state court, the

bankruptcy court must first evaluate whether the state court action was properly removed; that is,

it must determine whether it has subject matter jurisdiction over the proceeding.”).

       The Tenth Circuit has not addressed the issue, and courts within the Circuit are divided.

The majority of courts appear to hold that the jurisdictional issue of abstention or remand should

be heard first. See, e.g. Ni Fuel Co., Inc. v. Jackson, 257 B.R. 600, 611-12 (N.D. Okla. 2000)

(motion to abstain or remand is a jurisdictional issue which must be heard first) (quoting Santa



                                                  7
               Case: 21-01021        Doc: 50     Filed: 06/02/21      Page: 8 of 28




Clara County Childcare Consortium., 223 B.R. at 44 (1st Cir. BAP 1998)); Lemmings v. Second

Chance Body Armor, Inc., 328 B.R. 228, 231 (N.D. Okla. 2005); W. S. F.-World Sports Fans, LLC,

367 B.R. 786, 791 (Bankr. D. N.M. 2007) (“When a proceeding has been removed to the

bankruptcy court, and the party who removed the proceeding seeks to transfer venue while the

opposing party seeks abstention and remand, the Court should first consider whether to abstain

and remand before addressing the request to change venue.”); Maryland Casualty Co. v. Aselco,

Inc., 223 B.R. 217, 219 n.1 (D. Kan. 1998) (“The Court is able to decide the legal issue concerning

the applicability of the mandatory abstention provision without the benefit of the Maryland

Bankruptcy Court’s familiarity with Aselco’s bankruptcy case.”). But see, e.g., City of Liberal,

Kansas v. Trailmobile Corp., 316 B.R. 358, 363 (D. Kan. 2004); Baker Hughes Oilfield Operations,

Inc. v. Liberty Energy, LLC, 2010 WL 1727930 (Bankr. E.D. Okla. 2010).

       While the “conduit” theory would provide this Court the ability to quickly “pass the buck” to

the Bankruptcy Court in Houston, the Court sees its duty otherwise and believes it should first

decide the abstention/remand issue. This is because “this line of cases provides strong statutory

and logical support for the proposition that the local bankruptcy court should decide ‘whether any

bankruptcy court should hear a proceeding before it determines which bankruptcy court should

hear it.” In re Scanware, Inc., 411 B.R. 889, 896 (Bankr. S.D. Ga. 2012) (quoting Frelin v.

Oakwood Homestead Corp., 292 B.R. 369, 379 (Bankr. E.D. Ark. 2000); Lone Star Industries, Inc.

v. Liberty Mutual Insurance., 131 B.R. 269, 273 (D. Del. 1991) (“[A]s a logical and practical matter,

the court should determine whether any bankruptcy court should hear a proceeding before it

determines which bankruptcy court should hear it.”). Additionally, 28 U.S.C. § 1452 provides

removal to the District Court in which the removed civil action was pending rather than the district

in which the bankruptcy case was filed, and provides that the court to which the civil action is

removed may remand such cause of action on any equitable ground. Furthermore, following the



                                                 8
               Case: 21-01021        Doc: 50     Filed: 06/02/21      Page: 9 of 28




conduit court theory, which results in automatic transfer of the bankruptcy case, assumes that

venue is proper in the home bankruptcy court and renders the change of venue statutes

meaningless. Frelin, 292 B.R. at 380; Lone Star Industries, Inc. 131 B.R. at 273. Moreover, “the

language of 28 U.S.C. § 1452(a) and § 1412 suggest a more active role for the local bankruptcy

court.” Scanware, 411 B.R. at 896. The change of venue statute applicable to bankruptcy

proceedings, § 1412, provides “that the transfer of a case from a local bankruptcy court to a home

bankruptcy court is discretionary rather than mandatory or automatic.” (emphasis added). Frelin,

at 380 (quoting AG Industries, Inc. v. AK Steel Corp. (In re AG Industries, Inc.), 279 B.R. 534, 540

(Bankr. S.D. Ohio 2002). In sum, “the language of both § 1412 and § 1452(b) support that this

court has the responsibility to make the decision of whether to transfer the case to the home

bankruptcy court or remand the matter to state court.” AG industries Inc., 279 B.R. at 540. (citing

SBKC. Service Corp. v. 1111 Prospect Partners, L.P. (In re 1111 Prospect Partners, L.P.), 204

B.R. 222, 225-26 (Bankr. D. Kan.1996). Accordingly, notwithstanding the fact that Chesapeake

filed its Motion to Transfer first, the Court will decide whether it has jurisdiction for purposes of

remand and/or abstention before determining whether venue is proper in Houston.

       B. Removal and “Related To” Jurisdiction

       It is well established that Federal Courts are courts of limited jurisdiction. Kokkonen v.

Guardian Life Insurance Company of America, 511 U.S. 375, 377, 114 S.Ct. 1673, 1675 (1994);

Bender v. Williamsport Area School District, 475 U.S. 534, 541, 106 S.Ct. 1326, 1331 (1986). A

“strong presumption” against removal jurisdiction exists. Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

Cir. 1992). Because it is presumed that a cause lies outside this limited jurisdiction, the burden of

establishing the contrary rests upon the party asserting jurisdiction. McNutt v. General Motors

Acceptance Corp., 298 U.S. 178, 182-83, 56 S.Ct. 780, 782 (1936). Thus, although the Plaintiffs’

Motion to Remand is before the Court, Chesapeake, as third-party defendant (supported by



                                                 9
               Case: 21-01021          Doc: 50      Filed: 06/02/21       Page: 10 of 28




Encino), seeking removal, it bears the burden of proving subject matter jurisdiction in this Court.

Scott v. Breeland, 792 F.2d 925, 927 (9th Cir. 1986).

        Chesapeake has removed Plaintiffs’ claims to this Court pursuant to 28 U.S.C. § 1452(a)

which provides, in pertinent part, that “[a] party may remove any claim or cause of action in a civil

action ... to the district court for the district where such civil action is pending, if such district court

has jurisdiction of such claim or cause of action under section 1334 of this title.” (Emphasis

added).9 Federal jurisdiction over removed actions may exist independent of the bankruptcy filing

or as a result of it. If jurisdiction exists independent of bankruptcy, it must be found on a specific

grant of authority, i.e. federal question jurisdiction under 28 U.S.C. § 1331, or diversity jurisdiction

under § 1332. The parties have not pled a separate basis for federal jurisdiction for the state law

contractual claims asserted in this case.

        It is axiomatic that once a bankruptcy is filed, the federal courts, specifically the bankruptcy

court, obtain jurisdiction over any claims against the debtor. Encino’s third-party petition against

Chesapeake falls within this parameter. Equally clear is the principle of claims by non-debtors

against non-debtor parties are outside of the federal jurisdiction created by 28 U.S.C. §§ 157 and

1334, unless the action is “related to” the administration of the debtor’s case.

        This Court’s basis for asserting jurisdiction over Plaintiffs’ claims against Encino must exist

by virtue of 28 U.S.C. § 1334(b) which lists the four types of cases over which federal courts have

bankruptcy jurisdiction: (1) “cases under title 11"; (2) proceedings “arising under title 11"; (3)

proceedings “arising in” a case under title 11; and (4) proceedings “related to” cases under title 11.

Inasmuch as the Plaintiffs’ claims in the State Court Severed Action are neither against


        9
         The district courts may, in turn, refer “any or all proceedings arising under title 11 or arising
in or related to a case under title 11 . . . to the bankruptcy judges for the district.” 28 U.S.C. §
157(a); Local Rule 84.1 of the Rules for the United States District Court for the Western District of
Oklahoma (providing for the District Court referring all bankruptcy matters to this Court).


                                                    10
               Case: 21-01021        Doc: 50      Filed: 06/02/21       Page: 11 of 28




Chesapeake nor created or governed by provisions of the Bankruptcy Code, the parties agree, as

does this Court, that the claims do not “arise in” or “arise under” the bankruptcy case. The entire

basis for asserting this Court’s jurisdiction over this proceeding hinges on the “related to” nature

of Encino’s third-party claim against Chesapeake and its alleged inextricable bond with the main

demands of the Plaintiffs.

        The Tenth Circuit in In re Gardner, 913 F.2d 1515, 1518 (10th Cir. 1990), adopted the

definition of “related to” jurisdiction set by the Third Circuit in Pacor, Inc. v. Higgins, 743 F.2d 984,

994 (3rd Cir. 1984) as follows:

                Related proceedings are civil proceedings that, in the absence of a
                bankruptcy petition, could have been brought in a district court or
                state court. The test for determining whether a civil proceeding is
                related in bankruptcy is whether the outcome of that proceeding
                could conceivably have any effect on the estate being administered
                in bankruptcy. Although the proceeding need not be against the
                debtor or his property, the proceeding is related to the bankruptcy if
                the outcome could alter the debtor’s rights, liabilities, options, or
                freedom of action in any way, thereby impacting on the handling and
                administration of the bankruptcy estate. (Emphasis added) (Citations
                omitted).

Under this test, a bankruptcy court has jurisdiction to adjudicate claims between third parties where

the outcome of the litigation could have a “conceivable effect” on the bankruptcy estate.

Personette v. Kennedy (In re Midgard Corp.), 204 B.R. 764, 771 (10th Cir. BAP 1997) (“A

proceeding is ‘related to’ a bankruptcy case if it could have been commenced in federal or state

court independently of the bankruptcy case, but the ‘outcome of that proceeding could conceivably

have an effect on the estate being administered in bankruptcy.’ ”) (quoting Gardner v. United States

(In re Gardner), 913 F.2d 1515, 1518 (10th Cir.1990)); see also Celotex Corp. v. Edwards, 514 U.S.

300, 307 n. 5, 115 S.Ct. 1493 (1995); In re Otero County Hospital Association, Inc., 527 B.R. 719

(Bankr. D. N.M. 2015).

        Pacor, although given great deference in almost all the Circuits, is not binding precedent



                                                   11
              Case: 21-01021         Doc: 50      Filed: 06/02/21      Page: 12 of 28




in any but the Third Circuit. The Tenth Circuit is free to follow it or not, or make any modifications

it deems appropriate. Most cases in the Tenth Circuit have recognized that Gardner did narrow

Pacor. See e.g. In re Eneco, Inc., 431 B.R. 308, 2010 WL 744351 (10th Cir. BAP 2010); In re

Mordini, 491 B.R. 567, 571 (Bankr. D. Colo. 2013) (Gardner “put a further limitation on the Pacor

test stating that ‘the bankruptcy court lacks related jurisdiction to resolve controversies between

third parties which do not involve the debtor or his property unless the court cannot complete

administrative duties without resolving the controversy.’”); In re Professional Home Health Care,

Inc., 2002 WL 1465914 (Bankr. D. Colo. 2002) (following Gardner in circumscribing the breadth

of the “could conceivably have any effect” language of Pacor). Where, as here, Plaintiffs’ claims

are being brought neither by nor against the debtor, “[a] case is ‘related’ to a bankruptcy when the

dispute ‘affects the amount of property for distribution [i.e. the debtor’s estate] or the allocation of

property among creditors.’” Matter of FedPak Systems, Inc., 80 F.3d 207, 213-14 (7th Cir. 1996).

        Encino and Chesapeake assert that “related to” jurisdiction exists because of

contractual indemnification provisions contained in the Assignment, Bill of Sale and

Conveyance Agreement between Chesapeake and Encino [Doc. 33, pg. 34], not in the

Leases between the Plaintiffs and Encino, that may be triggered by the Plaintiffs’ lawsuit.

“[A]n indemnification agreement between a defendant and a non-party bankrupt debtor

does not automatically supply the nexus necessary for the exercise of ‘related to’

jurisdiction.” Steel Workers Pension Trust v. CitiGroup, Inc., 295 B.R. 747, 750 (E.D. Pa.

2003). “Even with an indemnification agreement, a court lacks ‘related to’ jurisdiction if the

non-debtor’s recovery is predicated upon the results of a subsequent action for

indemnification.” In re W. R. Grace & Co., 412 B.R. 657, 667 (D. Del. 2009). Only cases

where indemnification arises “independent of any additional legal actions” confer “related


                                                  12
             Case: 21-01021       Doc: 50     Filed: 06/02/21     Page: 13 of 28




to” jurisdiction. Id. “When indemnification is not automatic, ‘related to’ jurisdiction does not

exist.” Id. at 668. Claims that serve as mere precursors to potential indemnification claims

do not confer “related to” jurisdiction. Pacor, Inc. v. Higgins, 743 F.2d 984, 995 (3rd Cir.

1984) (emphasis added).

       In In re Federal-Mogul Global, Inc., 300 F.3d 368 (3rd Cir. 2002), cert. denied, 537

U.S. 1148, 123 S.Ct. 884 (2003), the Third Circuit further defined the terms “conceivable

effect on the bankruptcy estate” in establishing “related to” jurisdiction in an indemnification

context. In explaining its earlier holding in Pacor, the Court stated the following:

              They (the defendants) argue that the outcome of the Friction
              Product Claims could conceivably have an effect on Debtor’s
              estate, because it is ‘conceivable’ that if the Friction Product
              Plaintiffs succeed in their claims against them, the Friction
              Product Defendants would seek indemnification and/or
              contribution from Federal-Mogul.

              Their reading of the word ‘conceivable’ ignores the precise
              holding of Pacor where, despite the seemingly broad language
              of the opinion, we found no ‘related to’ jurisdiction for the
              Higgins lawsuit against Pacor because the outcome of that
              lawsuit could not result ‘in even a contingent claim’ against the
              debtor (Manville); rather, ‘an entirely separate proceeding to
              receive indemnification’ would have been required. 743 F.2d
              at 995. The test articulated in Pacor for whether a lawsuit could
              ‘conceivably’ have an effect on the bankruptcy proceeding
              inquires whether the allegedly related lawsuit would affect the
              bankruptcy proceeding without the intervention of yet another
              lawsuit.

300 F.3d at 381-382.

       The Court is mindful that the “conceivable effect on the bankruptcy” test for “related

to” jurisdiction could be misconstrued and expanded where every action or claim is related

to every other. “The optimist may argue that anything is ‘conceivable,’ and the practical



                                              13
              Case: 21-01021        Doc: 50      Filed: 06/02/21      Page: 14 of 28




definition of this term of art must be tempered with reasonableness.” Federal-Mogul, Inc.,

282 B.R. 301,307 (Bankr. D. Del. 2002) (quoting In re Chargit, Inc., 81 B.R. 243, 247

(Bankr. S.D. N.Y. 1987). See also, In re Asbestos Litigation, 271 B.R. 118, 124 (S.D. W .

Va. 2001) (“[C]ommon sense cautions against an open-ended interpretation of the ‘related

to’ language ‘in a universe where everything is related to everything else.’”).

       While admittedly this Court finds “related to” jurisdiction a “close call,” that is not the

problem in this case. The Court finds that the Severed Action continues to be “related to”

the Chesapeake bankruptcy because Encino’s claim for indemnification is not, in the words

of Pacor, at best “a mere precursor to the potential third party claim for indemnification.”

(emphasis added). Pacor, 743 F.2d at 995. Pacor found that the mere potential for a

judgment against the debtor posed by the existence of a suit against the non-debtor was

only contingent where a third-party action had not yet been brought and “any material

effect on the estate would require yet another lawsuit. Id. at 995. Likewise, in Federal-

Mogul Global the Court’s holding was that it could not exercise even “related to” jurisdiction

between non-debtors, based merely upon the possibility that some defendants might assert

indemnity claims against the debtors. Federal-Mogul Global, 300 F.3d. at 382. Here,

Encino has already invoked its claim of contractual right of indemnification and already filed

its Third-Party-Petition.10 The Court therefore finds that by the closest of margins there


       10
           Plaintiffs rely upon this Court’s decision in In re Imerys Talc America, Inc., 2019 WL
2575048 (Bankr. W.D. Okla. 2019) wherein the Court found no “related to” jurisdiction over a
products liability action brought against the debtor and a non-debtor. The non–debtor sought to
remove the case to bankruptcy court asserting its supply agreements with the debtor contained
contractual indemnifications and liability-sharing provisions triggered by the Plaintiffs claims. In
Imerys, however, the Court specifically found that “without precise evidence as to the applicability
of the indemnification or insurance claims and probable necessity of litigation to establish the same,
at this time the determination of any insurance or indemnification claims by and between (the

                                                 14
               Case: 21-01021        Doc: 50      Filed: 06/02/21       Page: 15 of 28




exists “related to” jurisdiction in this Court over Encino’s claims against Chesapeake.

        C. Mandatory Abstention

        While this Court has determined that it has (albeit barely) “related to” subject matter

jurisdiction over Plaintiffs’ claims against Encino, it nevertheless has the power to remand

the case back to the state court on either m andatory and/or equitable grounds.

Mandatory abstention is governed by 28 U.S.C. § 1334(c)(2), which provides:

                Upon timely motion of a party in a proceeding based upon a
                State law claim or State law cause of action, related to a case
                under title 11 but not arising under title 11 or arising in a case
                under title 11, with respect to which an action could not have
                been commenced in a court of the United States absent
                jurisdiction under this section, the district court shall abstain
                from hearing such proceeding if an action is commenced and
                can be timely adjudicated, in a State forum of appropriate
                jurisdiction.

        Mandatory abstention under § 1334(c)(2) pertains only to non-core matters and

applies when all of the following elements are present: (1) the motion to abstain was timely;

(2) the action is based on a State law or State law cause of action; (3) an action has been

commenced in state court; (4) the action can be timely adjudicated in state court; (5 ) the

proceeding does not arise under title 11 or arising in a case under title 11 (i.e., is not a

“core” proceeding), but is “related to” a case under title 11 and (6) there is no ground for

federal jurisdiction other than jurisdiction under § 1334. In re Telluride Income Growth, L P,

364 B.R. 390, 398 (10th Cir. BAP 2007); In re Midgard Corp., 204 B.R. 764, 776-78 (10th Cir.

BAP 1997). In re 4 Front Petroleum, Inc., 345 B.R. 744, 749 (Bankr. N.D. Okla. 2006).



debtor and non-debtor) is too speculative and attenuated for this Court to find ‘related to’
jurisdiction exists.” Id. at *5. In the present case, there is evidence in the record to facially support
Encino’s claim for contractual indemnification from Chesapeake.

                                                   15
             Case: 21-01021      Doc: 50    Filed: 06/02/21    Page: 16 of 28




Chesapeake argues that the state court action is a “core” proceeding pursuant to 28 U.S.C.

§ 157(b)(2)(A),(B), (C) and (O) (matters concerning the administration of the estate,

allowance or disallowance of claims against the estate, counterclaims by the estate and

other proceedings affecting the liquidation of the assets of the estate). While citing §

157(b)(2), Chesapeake does not elaborate as to why or how the Plaintiffs’ claims, as

opposed to Encino’s third-party claims, fit within the scope of a core proceeding.

       Much of Chesapeake’s and Encino’s argument against abstention (either mandatory,

permissive or equitable) is that the District Court of Beaver County was simply the product

of “blatant forum-shopping” on the part of the Plaintiffs [Doc. 32, pg. 2]. This Court is not

deaf to that argument, but while that issue may be a factor in determining equitable or

permissive abstention as discussed below, it doesn’t involve an element of whether

mandatory abstention is appropriate. For purposes of mandatory abstention, the issue is

whether the state court has been commenced and whether it be can be timely adjudicated.

The state court case was filed eighteen months prior to Chesapeake’s filing of bankruptcy,

has been pending for more than two years and is now ready for a scheduling order and to

be placed on the trial docket. The trial judge has made clear that he wishes this matter

move forward just against Encino and believes that these plaintiffs have a due process right

to have their claims brought before a trier of fact as soon as possible. [Doc. 17, pp.17-18].

The Court finds each of the elements for mandatory abstention are present as to the

Plaintiffs’ claims against Encino which the Plaintiffs seek to sever from Encino’s probable

“core” pre-confirmation indemnification claim against Chesapeake.

       Chesapeake further argues that the Plaintiffs have submitted to the jurisdiction of

the Houston bankruptcy court’s jurisdiction by filing Proofs of Claims against Chesapeake

                                            16
              Case: 21-01021        Doc: 50      Filed: 06/02/21      Page: 17 of 28




in its bankruptcy. The Plaintiffs did file claims in the bankruptcy court which would be the

filer’s submission to bankruptcy jurisdiction for resolution of any claim which it had against

the debtor. By the filing of proof of claim, a creditor submits to the jurisdiction of the

bankruptcy court “especially with respect to the very subject matter of their claims.”

Lagenkamp v. C.A. Culp, 498 U.S. 42, 44, 111 S.Ct. 330 (1990). Plaintiffs have no claims

against Chesapeake in the Severed Action, nor are they asserting any claims in the

Chesapeake bankruptcy.11 If the Plaintiffs were attempting to assert claims against

Chesapeake in state court their withdrawal of the Proofs of Claims would be ineffective to

defeat their submission to the jurisdiction of the bankruptcy court, but, as has been

repeatedly stated, the Plaintiffs have no state court claims against Chesapeake.

        D. Permissive Abstention and Equitable Remand

        Even if the Court had not found Plaintiffs’ claims against Encino were subject to mandatory

abstention, it also finds that such claims should not be heard in this Court under the doctrines of

permissible abstention or equitable remand.

        Permissive abstention is governed by 28 U.S.C. § 1334(c)(1), which provides, in relevant

part:

               [N]othing in this section prevents a district court in the interest
               of justice, or in the interest of comity with State courts or

        11
           In a hearing held in the Chesapeake bankruptcy proceedings in Texas on May 11, 2011,
Plaintiff’s counsel agreed with Judge David Jones’ statement that their “proofs of claim should
simply be disallowed, and the litigation that was severed off with Chesapeake in it should be
dismissed with prejudice.” It is anticipated that withdrawal of all claims against Chesapeake will be
formalized pursuant to Fed. R. Bankr. P. 3006 and Plaintiffs’ dismissal with prejudice of the state
court claims pursuant to the bankruptcy discharge injunction. [Doc. 48, pg. 21]. On May 20, 2021,
Chesapeake advised this Court that “consistent with the guidance from the Houston Bankruptcy
Court” it had filed objections to Plaintiff’s proofs of claim (already withdrawn) seeking “orders from
the Houston Bankruptcy Court to resolve Plaintiff’s claims, and disallow each such claim on the
basis that Chesapeake is not liable to the plaintiffs.” [Doc 49].


                                                 17
            Case: 21-01021      Doc: 50     Filed: 06/02/21    Page: 18 of 28




             respect for State law, from abstaining from hearing a particular
             proceeding arising under title 11 or arising in or related to a
             case under title 11.


      “Equitable remand” is found in the bankruptcy removal statute under which

Chesapeake has removed the action to this Court. Title 28 U.S.C. § 1452(b), which

provides that “[t]he court to which such claim or cause of action is removed may remand

such claim or cause of action on any equitable ground.” (Emphasis added). The standards

used to determine whether equitable remand is warranted under 28 U.S.C. § 1452(b) are

virtually identical to those used to determine whether permissive abstention is merited

under 28 U.S.C. § 1334(c)(1) and include the following:

             1. the effect of remand on the efficient administration of the
             estate;

             2. the extent to which state law issues predominate over
             bankruptcy issues;

             3. the difficult or unsettled nature of the applicable law;

             4. the presence of a related proceeding commenced in state
             court or other non-bankruptcy court;

             5. the jurisdictional basis, if any, other than 28 U.S.C. § 1334;

             6. the degree of relatedness of the proceeding to the
             bankruptcy case;

             7. the substance rather than the form of an asserted “core”
             proceeding;

             8. the feasibility of severing state law claims from core
             bankruptcy matters;

             9. the burden on the bankruptcy court's docket;

             10. the likelihood that the proceeding involves forum shopping;


                                            18
            Case: 21-01021       Doc: 50     Filed: 06/02/21    Page: 19 of 28




             11. the existence of a right to jury trial; and

             12. the presence of non-debtor parties.

In re Oakwood Acceptance Corporation v. Tsinigini, 308 B.R. 81, 87-88 (Bankr. D. N.M.

2004) (citing Frelin v. Oakwood Homes Corp., 292 B.R. 369, 383-84 (Bankr. E.D. Ark.

2003)); Ni Fuel Co, Inc v. Jackson, 257 B.R. 600, 613 (N.D. Okla. 2000).

      Not all the factors need to weigh in favor of the abstention in order to be appropriate,

nor is any single factor of more importance than the others. Colorado River Water

Conservation Dist. v. United States, 424 U.S. 800, 818-19, 96 S.Ct. 1236 (1976); In re New

York City Off-Track Betting Corp., 434 B.R. 131,152 (Bankr. S.D. N.Y. 2010). “Because

Section 1452(b) affords ‘an unusually broad grant of authority,’ any one of the relevant

factors may provide a sufficient basis for equitable remand.” Stichting Pensioenfonds ABP,

v. Countrywide Financial Corp., 447 B.R. 302, 311 (C.D. Cal. 2010).

      The Court, in considering these factors and how they apply to this case, finds that:

      1. The Court does not believe that remanding Plaintiffs’ claims against Encino to the

State Court would affect the “efficient administration” of the Chesapeake bankruptcy. The

Chesapeake Plan of Reorganization was confirmed in January of this year. As discussed

below, the Court is going to retain jurisdiction of Encino’s claims against Chesapeake,

sever those claims from Plaintiffs’ claims against Encino and transfer the claims against

Chesapeake to the bankruptcy court in Houston. Any claim against Chesapeake will be

heard where it should be, in bankruptcy court. This factor supports remand of Plaintiffs’

claims (as well as transfer of Encino’s claims against Chesapeake to Houston).

      2. The parties are in agreement that state law, probably that of Ohio as to the



                                             19
             Case: 21-01021      Doc: 50     Filed: 06/02/21    Page: 20 of 28




Plaintiffs’ claims and Texas law with regard to Encino’s indemnification claims, controls the

rights of the parties. The State Court Judge has already stated that he is fully confident

of being competent to apply Ohio law. As to the indemnification claims between Encino

and Chesapeake, they have entered into agreements with forum selection clauses making

Texas law applicable to their respective rights. This Court is severing and transferring

those claims to the Texas bankruptcy court. This factor favors remand of Plaintiffs’ claims.

       3. The Original State Court action naming both Encino and Chesapeake as

defendants was commenced first, prior to Chesapeake’s bankruptcy. The Severed Action

which dropped Chesapeake as a defendant was initiated after the bankruptcy. It was

Encino which brought Chesapeake into the Severed Action. The Court sees the issue of

the pre-bankruptcy initiation of the proceeding concerning Plaintiffs’ Claims as a factor

which favors remand.

       4. The Court has found, again barely, that there is “related to” jurisdiction which

would normally be a factor favoring the bankruptcy court’s retention of the case and deny

remand. In the present case, this Court’s retention of jurisdiction over Encino’s claims

against Chesapeake ameliorates this factor.

       5. The Court has already found that for jurisdictional purposes Plaintiffs’ claims are

“related to” Encino’s claims against Chesapeake.         For practical litigation purposes,

however, there is no doubt that Encino’s claims against Chesapeake should be tried

separately and in a more proper and convenient forum than Beaver County, Oklahoma.

Thus, the Court finds that the factor of “degree of relatedness” between Plaintiffs’ claims

and the Chesapeake bankruptcy case is a factor militating in favor of remand of Plaintiffs’

claims against Encino.

                                             20
              Case: 21-01021       Doc: 50      Filed: 06/02/21     Page: 21 of 28




       6. The factor of “feasibility of severing state law claims” is one of the strongest

factors militating in favor of remand and, as discussed below, the Court has done exactly

that. Plaintiffs’ claims against Encino will be remanded back to State Court for trial, and

both Encino and Chesapeake can litigate any indemnification claims between themselves

in the bankruptcy forum which they have contractually selected and where Chesapeake’s

bankruptcy is proceeding.

       7. In this case, perhaps the most intriguing, though certainly not determinative,

factor is “the likelihood that the commencement of the proceeding in bankruptcy court

involves forum shopping by one of the parties.” Plaintiffs assert that “this is the clearest

factor in favor of remand.”[Doc.16, pg. 24]. As referenced in the first sentence of this

Opinion, Chesapeake or Encino have fought to have the Original Action removed to other

jurisdictions or another venue within the state on jurisdictional or forum non conveniens

grounds, and Encino has sought extraordinary relief from the Oklahoma Supreme Court

to prevent the State Court from exercising personal jurisdiction over it. The Plaintiffs infer

that these and other matters or undertaken to delay the state court proceeding until

Chesapeake filed bankruptcy. On the other hand, while Chesapeake is an Oklahoma

Corporation, the selection of Beaver County, Oklahoma, as the forum for Ohio Plaintiffs’

claims based on applicable Ohio law pertaining to Leases of Ohio property brought in a

county 200 miles from Chesapeake’s Oklahoma City headquarters is, to put it mildly,

intriguing. Chesapeake accuses the Plaintiffs of “blatant forum shopping since the outset”

of the litigation.12 Under the circumstances, the Court finds the form-shopping factor to be


       12
           The Court has read with interest the 112 page transcript of the State Court’s hearing of
April 23, 2019, primarily concerning the jurisdictional and forum non conveniens arguments made

                                                21
              Case: 21-01021      Doc: 50     Filed: 06/02/21    Page: 22 of 28




neutral.

       8. The Plaintiffs have not requested a jury trial. An examination of the record shows

that from the outset this was going to be a matter tried to the bench. This factor militates

against remand.

       9. The only claim asserted by the Plaintiffs in the Severed Action is against non-

debtor Encino. The factor of “the presence of a proceeding between non-debtor parties”

weighs in favor of remand.

       The Court concludes that on balance, the factors determining equitable abstention

of only Plaintiffs’ claims against Encino weigh in favor of abstention and remand.

       E. Severence and Transfer of Encino’s Indemnification Claims Against
          Chesapeake

       Part of the Plaintiffs’ Motion is the alternative request to sever Encino’s third-party

indemnification claim against Chesapeake and deal with it in the Bankruptcy Court. This

Court’s ability to sever the action is, of course, dependent on whether it has subject matter

jurisdiction. The Court has already found that it does have “related to” jurisdiction. In their

Motion for severance, Plaintiffs rely upon Fed.R.Civ.P. 14 entitled,“Third-Party Practice,”

made applicable to this action by Fed.R.Bankr.P. 7014. Rule 14(a)(4) provides that “Any

party may move to strike the third-party claim, to sever it, or to try it separately.” In

deciding whether to sever a claim many bankruptcy courts also rely upon Fed.R.Bankr.P.

7021 which provides that, “On motion or on its own, the court may at any time, on just

terms, add or drop a party. The Court may also sever any claim against a party.” See e.g.,

In re Beaulieu Group, LLC, 2020 WL 6930778 (Bankr. N.D. Ga. 2020); In re LMI Legacy


by all counsel.

                                              22
              Case: 21-01021      Doc: 50    Filed: 06/02/21     Page: 23 of 28




Holdings, Inc., 553 B.R. 235, 251-52 (Bankr. D. Del. 2016); Lustgraaf v. Behrens (In re

Green), 2012 WL 5050594 (Bankr. D. Neb. 2012). This rule gives the court broad

discretion to sever separate and discrete claims. McDowell Welding & Pipefitting, Inc. v.

U. S. Gypsum Co., 285 B.R. 460, 471 (D. Ore. 2002); Green, supra at *3.

       In exercising the court’s discretion to sever, the factors to be considered include: (1)

whether the issues sought to be tried separately are significantly different from one

another, (2) whether the separable issues require the testimony of different witnesses and

different documentary proof, (3) whether the party opposing the severance will be

prejudiced if it is granted, and (4) whether the party requesting the severance will be

prejudiced if is not granted. Id. at *2; In re Rolls Royce Corp., 775 F.3d 671, 680 n.40 (5th

Cir. 2014).

       In the present case, Encino’s third-party petition for indemnification, is necessarily

dependent on the outcome of, but is not an integral part of, Plaintiffs’ claims against

Encino. The indemnification issues are separate and discrete from Plaintiffs’ claims

against Encino. The Plaintiffs’ claims against Encino are based upon the Leases assigned

to Encino. Encino’s indemnification claims against Chesapeake are based on separate

agreements. The debtor is not an indispensable party to the primary litigation. Janney

Montgomery Scott, Inc. v. Shepard Niles, Inc., 11 F.3d 399, 412 (3rd Cir. 1993) (holding that

a third-party sued for contribution is not a necessary party without whom complete relief

is unavailable). See, Official Committee of Unsecured Creditors v. Shapiro, 2000 WL

32072 (E.D. Pa. 2000) (calling severance of claims for contribution from the underlying

litigation “justified [and] feasible”). Moreover, there is no prejudice to Chesapeake or



                                              23
             Case: 21-01021      Doc: 50     Filed: 06/02/21    Page: 24 of 28




Encino in severing the claims as a predicate for the transfer because they have both

argued that the Houston bankruptcy court was the proper forum to hear all the claims in

the case. The Court finds that Encino’s third-party claim against Chesapeake should be

severed from the Plaintiffs’ claim against Encino.

       F. Chesapeake’s Motion to Transfer

       The Court has jurisdiction over Chesapeake’s Motion to Transfer venue, which is

a core proceeding. Brizzolara v. Fisher Pen Co., 158 B.R. 761, 767 (Bankr. N.D. Ill. 1993)

(holding that “motions for change of venue, abstention, and remand are core proceedings

under 28 U.S.C. § 157(b)(2)(A)”). The Court’s analysis begins with the statutory provisions

that govern transfer of venue. Section 1412 is the provision dealing with a change of

venue in a case or proceeding arising under title 11, while § 1404(a) is the general change

of venue statute applicable to all civil cases. Chesapeake seeks transfer under either/or

both statutes. While case law indicates that in situations, like here, where the matter is in

bankruptcy court by virtue of “related to” jurisdiction the general venue statute, § 1404(a)

should apply. See e.g. Ni Fuel , 257 B.R. at 622-23; Longhorn Partners Pipeline L.P. v.

KM Liquids Terminals, L.L.C., 408 B.R. 90, 97 (Bankr. S.D. Tex. 2009) (“Section 1412

specifically excludes any references to ‘related to’ proceedings.” (quoting Searcy v.

Knostman, 155 B.R. 699, 707 (S.D. Miss.1993)). However, the analysis under either

section is essentially the same, turning on the same issues of “the interest of justice” and

“the convenience of the parties,” except that § 1412 does not require that the action could

have been brought in the transferee district. See e.g. In re Manville Forest Products Corp.,

896 F.2d 1384, 1390-91 (2d Cir. 1990); Thomson McKinnon Securities Inc. v. White (In re



                                             24
             Case: 21-01021       Doc: 50     Filed: 06/02/21   Page: 25 of 28




Thomson McKinnon Securities Inc.), 126 B.R. 833, 834-35 (Bankr. S.D. N.Y. 1991).

       With regard to issues of change of venue, the bankruptcy court has broad

discretion. The court should consider all relevant factors and exercise discretion to

determine on an “individualized, case-by-case” basis, whether convenience and fairness

considerations weigh in favor of the transfer. Stewart Organization, Inc. v. Ricoh Corp., 487

U.S. 22, 30-31, 108 S.Ct. 2239 (1988); Chrysler Credit Corp. v. Country Chrysler, Inc., 928

F.2d 1509, 1516 (10th Cir. 1991). No single factor carries dispositive weight. In re

Volkswagen of America Inc., 545 F.3d 304, 315 (5th Cir. 2008). The movant, here

Chesapeake, bears the burden of proof and must establish “good cause” for transferring

venue. Volkswagen of America, Inc., 545 F.3d 304, 315 (5th Cir. 2008). To establish “good

cause,” the movant must “clearly demonstrate that a transfer is ‘[for] the convenience of

the parties and witnesses, in the interest of justice.’” Id.

       Courts consider both private and public interest factors when determining whether

transferring venue is for the convenience of parties and witnesses and the interest of

justice. Longhorn, 408 B.R. at 98. The private interest factors are: (1) the relative ease

of access to sources of proof; (2) the availability of compulsory process to secure the

attendance of witnesses; (3) the cost of attendance of willing witnesses; and (4) all other

practical problems that make trial of the case easy, expeditious and inexpensive. Id.; In re

Volkswagen of America, Inc. 545 F.3d 304, 315 (5 th Cir. 2008).

       The public interest factors are: (1) the administrative difficulties flowing from court

congestion; (2) the local interest in having localized interests decided at home; (3) the

familiarity of the forum with the law that will govern the case; and (4) the avoidance of



                                              25
             Case: 21-01021       Doc: 50     Filed: 06/02/21    Page: 26 of 28




unnecessary problems of conflict of laws [or in] the application of foreign law. Id.

       To begin, in the present case, the Assignment, Bill of Sale and Conveyance

between Encino and Chesapeake which provides for indemnification also contains a forum

selection clause requiring suit between the parties to be brought in the Federal District

Court in Harris County, Texas. [Doc. 33, p. 34]. The general rule is that a forum selection

clause is prima facie valid and should be enforced absent a strong showing that it would

be unreasonable under the circumstances. Atlantic Marine Constr. Co., Inc. v. U. S.

District Court for the Western District of Texas, 571 U.S. 49, 62, 134 S.Ct. 568 (2013)

(“When the parties have agreed to a valid forum-selection clause, a district court should

ordinarily transfer the case to the forum specified in that clause. Only under extraordinary

circumstances unrelated to the convenience of the parties should a § 1404(a) motion be

denied.”); M/S Bremen v. Zapata Off-Shore Co., 407 U.S. 1, 10, 92 S.Ct. 1907 (1972).

       In addition to the forum selection clause, the Court finds that all but possibly one of

both the private and public interest factors weigh compellingly in favor of the transfer of the

severed claims between Chesapeake and Encino to the Bankruptcy Court in Houston. The

only factor possibly weighing against transfer is the congestion of the Houston Bankruptcy

Court’s docket as argued by the Plaintiffs. That single factor does not outweigh all of the

factors overwhelmingly in favor of transfer when Encino and Chesapeake have been

clamoring for this dispute to be resolved in Houston. Furthermore, issues have been

raised in the Houston Bankruptcy Court regarding the possible executory nature of the

contracts containing indemnification provisions. That issue can only be adjudicated in that




                                              26
                Case: 21-01021      Doc: 50     Filed: 06/02/21    Page: 27 of 28




Court, not here.13      The Court therefore finds that the severed third-party claim for

indemnification brought by Encino against Chesapeake is hereby transferred to the United

States District Court for the Southern District of Texas for reference to the Bankruptcy

Court there.

                                         IV. Conclusion

       For the reasons stated above, Plaintiffs’ Combined Motion to Abstain, Sever, and

Remand [Doc. 16] is hereby Granted in Part and Denied in Part, and Chesapeake’s

Third-Party Defendants’ Amended Motion for Entry of an Order Transferring Venue to the United

States Bankruptcy Court for the Southern District of Texas [Doc. 15] is Granted in Part and

Denied in Part. Accordingly,

       IT IS ORDERED that the claims of Plaintiffs, CTF, Ltd.; Ronald E. and Judy L.

Carlton; Richard A. and Catherine A. Carlton; Bruce D. and Catherine B. Carlton; and

Lawrence J. Fechko against Defendants, Encino Energy, L.L.C. and Encino Acquisition

Partners, L.L.C., are hereby severed from the claims of Third-Party Plaintiffs Encino

Energy, L.L.C., and Encino Acquisition Partners, L.L.C., against Third-Party Defendants

Chesapeake Exploration, L.L.C., et al.

       IT IS FURTHER ORDERED that the claims of Third-Party Plaintiffs Encino Energy,

L.L.C. and Encino Acquisition Partners, L.L C. against Third-Party Defendants Chesapeake

Exploration, L.L.C., et al., are hereby transferred to the United States District Court for the

Southern District of Texas, for referral to the Bankruptcy Court administering In Re

Chesapeake Energy Corporation, Case No. 20-33233.

       IT IS FURTHER ORDERED that the claims of Plaintiffs, CTF, Ltd.; Ronald E. and


       13
            See, Transcript of May 11, 2021 hearing, Doc. 48, pg 23-25.

                                                27
            Case: 21-01021      Doc: 50       Filed: 06/02/21   Page: 28 of 28




Judy L. Carlton; Richard A. and Catherine A. Carlton; Bruce D. and Catherine B. Carlton;

and Lawrence J. Fechko, against Defendants, Encino Energy, L.L.C. and Encino

Acquisition Partners, L.L.C. are hereby remanded to the District Court for Beaver County,

Oklahoma, Case No. CJ-2018-00026-A .

                                          #   #    #




                                              28
